IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In re the Welfare of R.R.G.,             )                                                 c•
D.O.B. 05/12/15,                         )
                                                                                 ..—
a minor child,                           )       DIVISION ONE
                                                                                           rn
                                         )                                        cZ
                                                                                   )            'TS
                                                                                  we.
                                         )       No. 77650-9-1
                                                                                   c...n    .-v i1
                                         )                                                   01
STATE OF WASHINGTON,                     )       UNPUBLISHED OPINION
                                                                                                 f
                                                                                                 (
                                                                                                 -r7
                                                                                                   0
DEPARTMENT OF SOCIAL AND                 )                                                      •Ttts1
HEALTH SERVICES,                         )                                                      c32
                                         )
                      Respondent,        )
                                         )
                 v.                      )
                                         )
G.E.R., II,                              )
                                         )
                      Appellant.         )       FILED: November 5, 2018
                                         )

       DWYER, J. — G.E.R., II appeals the termination of his parental rights to his

daughter R.R.G. He contends the Department of Social and Health Services

(Department)failed to carry its burden under RCW 13.34.180(1)(d) of proving it

offered or provided all necessary services, reasonably available, capable of

correcting his parental deficiencies within the foreseeable future. We affirm.
No. 77650-9-1/2




        G.E.R., II (G.E.R.), is the biological father of a girl, R.R.G., born May 12,

2015. R.R.G.'s mother, S.R.G., voluntarily relinquished her parental rights and is

not a party to this appeal)

        In July 2015, the Department filed a dependency petition for R.R.G.

alleging there was no parent or guardian adequately capable of caring for her.

The petition recited concerns about the parents' substance abuse, lack of

adequate child supervision, and domestic violence. The petition noted prior

referrals for both parents, including five for G.E.R. based on his substance

abuse, domestic violence, and criminal activity while he had custody of the

couples' son. It also noted G.E.R.'s extensive criminal history, including

domestic violence assaults and violations of domestic violence protection orders.

The petition stated that G.E.R. was currently homeless but made no mention of

mental health concerns.

        In October 2015, the court entered an agreed dependency order as to

G.E.R. and ordered the following services: a psychological evaluation with

parenting component; a substance abuse evaluation; random urinalysis (UAs);

domestic violence batterer's assessment/anger management assessment; and

age-appropriate parenting instruction. The order required G.E.R. to "[c]ontact the

Department to request a referral" for the psychological evaluation, to maintain

safe, stable, and sober housing suitable for the care of the child, and to maintain


         I G.E.R. and S.R.G. also have a son who was placed in a guardianship and is not a party
to this appeal.

                                               2
No. 77650-9-1/3

at least monthly contact with the social worker and GAL. The court also ordered

a minimum of two supervised visits per week with R.R.G.

      One year later, following a dependency review hearing, the court found

that despite a May 2016 referral for a psychological evaluation, G.E.R. had not

scheduled the evaluation. Although he completed parenting instruction and in-

patient treatment, he failed to complete UA testing, provide proof of attendance

at sober support meetings, or complete a DV or anger management assessment.

He also failed to obtain safe, sober, and stable housing.

       In November 2016, the Department filed a petition to terminate G.E.R.'s

parental rights to R.R.G. The Department alleged it offered or provided G.E.R. a

"substance abuse evaluation, random urinalysis, domestic violence batterer's

assessment, and age-appropriate parenting instruction." The Department also

provided "case management services," including "providing and facilitating

implementation of services as available." The petition concluded:

              12. Over 16 months of services during this dependency have
      failed to produce any significant increase in parenting ability and no
      significant progress has been achieved during dependency towards
      being able to appropriately return the child to the home of the...
      father on a full-time basis.


              17. The mother and father are currently not fit to parent the
      child. The Department has identified the following parental
      deficiencies that have not been corrected and necessitate
      termination of parental rights: . . . The father's chemical
      dependency, mental health, and domestic violence issues render
      him incapable to safely parent the child or meet the child's
      emotional, developmental, and physical needs.

(Emphasis added.)


                                        3
No. 77650-9-1/4

       In a request for admissions, G.E.R. admitted he had "not requested any

additional services that have not been previously offered that would remedy [his]

parental deficiencies."

       On October 4, 2017, the court held a termination hearing. R.R.G.'s

mother voluntarily relinquished her parental rights. G.E.R. contested the

termination of his parental rights.

       Department social worker Christy Davis-Ludy testified that she filed the

dependency petitions for R.R.G.'s parents. During her investigation, she learned

that G.E.R. was living in a car with his mother outside her home. Although his

mother owned the home, she was renting it out. Davis-Ludy also learned that

G.E.R. had a history of substance abuse and domestic violence.

       Roxanna Valdovinos, the social worker assigned to R.R.G. for most of the

dependency, did not testify.

       Social worker Kayla Allen testified that she took over R.R.G.'s case in July

2017 and reviewed the entire file. She testified that Valdovinos, herself, and

others in the Department offered or provided G.E.R. all court-ordered services

and made him aware of each of those services. According to Allen, G.E.R. failed

to follow through with four separate appointments for a domestic violence

assessment. When Allen called the assessment provider shortly before trial,

they indicated G.E.R. could no longer receive their services "due to his three no

shows."

       Allen testified that G.E.R. did not participate in scheduled visits or UAs

arranged by the Department. She acknowledged that the UA appointments were

                                         4
No. 77650-9-1/5

in Mount Vernon, not in Anacortes where G.E.R. lived, and visitation was 30 to

60 minutes away. She testified that she spoke to G.E.R. about bus passes, but

he said he would get back to her about that. She testified she would have

provided bus passes if G.E.R. had gotten back to her. When asked if she saw

anything in the file indicating why G.E.R. did not participate in UAs, Allen stated

that "he just declined on multiple occasions to participate" and "cited such things

as his religion," not bus passes or transportation.

       According to Allen, G.E.R. completed inpatient treatment for substance

abuse but did not engage in the recommended follow-up outpatient treatment

despite a scheduled appointment. Allen testified that G.E.R. did complete his

psychological evaluation, however, and participated in a parenting class. Allen

could not think of any additional services that would have corrected G.E.R.'s

parental deficiencies.

       Allen testified it was her understanding that the Department had

communicated with G.E.R. regarding the fact that he was on the Anacortes

Housing Authority wait list, and that he had been on it throughout the

dependency. She conceded that other housing options existed in Mount Vernon

and Snohomish County and that the Department had not referred G.E.R. to those

services.

       In Allen's opinion, R.R.G. could not be returned to G.E.R. in the near

future. She testified that continuing their parent/child relationship would be

detrimental to and unsafe for R.R.G. and "would delay permanency for her ... in

her current home." Allen believed it was in R.R.G.'s best interest "to remain in

                                         5
No. 77650-9-1/6

her current placement. ... That is where she has been for most of her life, most

of the two years that she has been in this world."

       Alicia Azurin, a Department home study licensor, performed a home study

of G.E.R.'s mother's residence. Azurin reviewed police records indicating that

G.E.R. had assaulted his mother in 2014 and 2016. Azurin did not know whether

the police reports resulted in prosecutions. She also testified, however, that

G.E.R.'s mother told her G.E.R."had punched [her]. . . in her chest" and had

"mental health issues" because he thought he was hitting somebody else.

      Amy Petersen, a chemical dependency professional, testified that she did

a chemical dependency assessment of G.E.R. in early 2016. She noted that

G.E.R. had been treated as an outpatient at a substance abuse facility in 2011,

but quit attending shortly after signing a 100 percent compliance contract.

Petersen concluded he had symptoms of substance abuse disorder and

recommended outpatient treatment, random urinalysis, and a minimum of two

sobriety-based self-help groups per week.

       Evonne Prouty, a chemical dependency trainer, testified that G.E.R.

successfully completed 60 days of inpatient substance abuse treatment at

Pioneer North Center(PNC)in 2016. Prouty testified PNC was "co-occurring

capable," meaning patients with existing mental health diagnoses could see a

psychiatrist and continue medications during treatment. Prouty did not think

G.E.R. received services from a psychiatrist at PNC, but had group counseling,

process groups, and grief and loss classes. At the end of G.E.R.'s inpatient

treatment, Prouty recommended he receive intensive outpatient aftercare.

                                        6
No. 77650-9-1/7


       Carroll Hundahl testified that she owns Phoenix Recovery Services in

Mount Vernon. Hundahl testified that G.E.R. failed to appear for approximately

40 UAs between 2015 and 2017.

       Dr. Christopher Tobey, a licensed psychologist, testified he performed a

psychological evaluation of G.E.R. in March 2017. Dr. Tobey administered a

two-hour psycho-social interview, which included a "mental status exam," and a

personality assessment inventory comprised of 344 questions. He also

completed a parent/child observation and interviewed collateral witnesses.

G.E.R. told Dr. Tobey he had 40 arrests for domestic violence. His test results

revealed hostility, bitterness, poor control over anger, drug abuse or

dependence, and inflated self-esteem. G.E.R. showed interest in, and a bond

with, his son. But he "was not as interested in" and did "not have much of a bond

with" R.R.G.

       Dr. Tobey concluded that G.E.R. "has a significant history of chemical

dependency and alcohol abuse, homelessness and instability in his life. There is

a long history of self-reported domestic violence with. .. nearly 40 arrests." Dr.

Tobey recommended G.E.R. participate more in aftercare such as AA, complete

a domestic violence evaluation, and find stable housing.

       Amy Wharton, R.R.G.'s Guardian Ad Litem (GAL), testified that R.R.G.

had lived 95 percent of her life in her foster home and was doing "very well"

there. G.E.R. visited his daughter only once during the dependency. The foster

parents, on the other hand, wanted to adopt R.R.G. Wharton concluded that



                                         7
No. 77650-9-1/8


termination of G.E.R.'s parental rights and adoption by the foster family were in

R.R.G.'s best interests.

       Wharton noted she had trouble communicating with the previously

assigned social worker, Roxanna Valdovinos, because Valdovinos was not

keeping her "in the loop as to what has been going on within the cases."

Wharton was, however, usually able to get an answer from Valdovinos's

supervisor.

       G.E.R. testified that the Department failed to provide timely responses,

information needed to complete services, and a referral for mental health

services. He said, however, that he received a letter informing him of "the

location. .. that I needed to get an anger management assessment, mental

health evaluation, take random UA's, so on and so forth." G.E.R. stated that

during the dependency he was "pretty much parked outside my mom's house or

parked down the street from my mom's house."

      The trial court granted the termination petition and entered the following

pertinent findings and conclusions:

      2.11 Since dependency was established, services ordered under
      RCW 13.34.130 have been offered or provided and all necessary
      services reasonably available, capable of correcting the parental
      deficiencies within the foreseeable future have been offered or
      provided. These services included the following as to the father:
      substance abuse evaluation, random urinalysis, domestic violence
      batterer's assessment, and age-appropriate parenting instruction.
      In addition, the following services were provided: case
      management services, monitoring parents' compliance. Despite the
      offering of these services, there has been little improvement in
      parental functioning.




                                        8
No. 77650-9-1/9

             2.11.1 The court indicated that although the father
             did not engage in all offered services, the father did
             engage in some services that were offered, including
             parenting classes, and in-patient substance abuse
             treatment at Pioneer Center Northwest. The father
             did not engage in any recommended outpatient
             services after completion ofin-patient treatment.

      2.12 Given the 24 months of services offered or provided, there is
      little likelihood that the conditions will be remedied so that the child
      could be returned to the father in the near future.

             2.12.1 The Court finds the father has not corrected
             his parental deficiencies with regard to the child and
             further that the father is not likely to correct the
             deficiencies in the foreseeable future. The court
             accepts the opinion expressed by the GAL that there
             is little likelihood that the conditions will be
             remedied such that the child can be returned to the
             care of Mr. Rucker in the near future.

      2.13 Continuation of the parent-child relationship clearly diminishes
      the child's prospect for early integration into a stable and
      permanent home. The consensus of expert opinion is that both the
      likelihood and the ease with which a child will bond into a new
      family setting are increased when the child is placed into a family
      setting at a younger age versus a more delayed placement. The
      continuation of the status quo is not in the child's best interests and
      a resolution is needed as to who will be this child's permanent
      caretaker. The child's needs for permanence and stability must, at
      this point in time, be accorded priority over the rights of the
      biological parents in order to foster the early integration of the child
      into a stable and permanent home as quickly as possible.

      2.14 Termination of the parent-child relationship is in the best
      interests of the child to allow adoption planning to begin and to
      foster the creation of a stable and permanent placement for the
      child.

      2.15 The parents are currently unfit to parent the child. The
      Department has identified the following parental deficiencies that
      have not been corrected and necessitate termination of parental
      rights: the father's chemical dependency, mental health,[2]and

      2(Emphasis added.)


                                         9
No. 77650-9-1/10

       domestic violence issues render him incapable to safely parent the
       child or meet the child's emotional, developmental, and physical
       needs.

                 2.15.1 The Court finds the father has not corrected
                 his parental deficiencies with regard to the child.


                                    Ill. Conclusions of Law


       3.3 The requirements of RCW 13.34.180(a)- (f) and RCW
       13.34.190(2) have been established by clear, cogent, and
       convincing evidence.

       3.4 The parent-child relationship existing between [R.R.G.], and her
       father,[G.E.R.], should be terminated pursuant to RCW 13.34.190
       (1)(a) and (2).[3]

G.E.R. appeals.

                                              II

       Parental rights are a fundamental liberty interest protected by the United

States Constitution. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71

L. Ed. 2d 599(1982). To terminate parental rights, the State must satisfy a two-

step test. First, it must prove the following statutory elements by clear, cogent,

and convincing evidence:

                 (a) That the child has been found to be a dependent child;

            (b) That the court has entered a dispositional order pursuant
       to RCW 13.34.130;

             (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a
       period of at least six months pursuant to a finding of dependency;

       3 Trialcourt's emphasis except where noted.
       4 "Clear, cogent, andconvincing" means highly probable. In re Welfare of M.R.H., 145
Wash. App. 10, 24, 188 P.3d 510(2008).

                                             10
No. 77650-9-1/11



             (d) That the services ordered under RCW 13.34.136 have
       been expressly and understandably offered or provided and all
       necessary services, reasonably available, capable of correcting the
       parental deficiencies within the foreseeable future have been
       expressly and understandably offered or provided;

             (e) That there is little likelihood that conditions will be
       remedied so that the child can be returned to the parent in the near
       future.. . . ; and

              (f) That the continuation of the parent and child relationship
       clearly diminishes the child's prospects for early integration into a
       stable and permanent home.

RCW 13.34.180(1). If the trial court finds that the State has met its burden under

RCW 13.34.180, it may terminate parental rights if it also finds by a

preponderance of the evidence that termination is in the "best interests" of the

child. RCW 13.34.190(1)(4

       On review, unchallenged findings of fact are considered verities. In re

Interest of J.F., 109 Wash. App. 718, 722, 37 P.3d 1227 (2001). Challenged

findings will be upheld "[i]f there is substantial evidence which the lower court

could reasonably have found to be clear, cogent and convincing." In re

Dependency of A.M., 106 Wash. App. 123, 131,22 P.3d 828(2001). Because the

trial court hears the testimony and observes the witnesses, its decision is entitled

to deference. In re Dependency of A.V.D., 62 Wash. App. 562, 568, 815 P.2d 277

(1991). Consequently, we defer to the trier of fact on issues of conflicting

testimony, credibility of the witnesses, and the weight or persuasiveness of the

evidence. A.V.D., 62 Wash. App. at 568; In re Welfare of S.J., 162 Wash. App. 873,




                                         11
No. 77650-9-1/12

881, 256 P.3d 470(2011); State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850

(1990).

                                        III

      G.E.R. contends the Department failed to carry its burden under RCW

13.34.180(1)(d) of proving it offered or provided all necessary services,

reasonably available, capable of correcting his parental deficiencies within the

foreseeable future. He advances several supporting arguments, which we

address in turn.

                                         A

       G.E.R. contends the Department failed to satisfy RCW 13.34.180(1)(d)

because it failed to adequately investigate or provide mental health services. He

acknowledges that such services were not court-ordered. He argues, however,

that they were "necessary services" within the meaning of RCW 13.34.180(1)(d)

because the Department knew he had mental health issues. The record

supports the court's finding that the Department provided all necessary services.

       We note initially that neither the dependency petition nor the agreed order

of dependency mentioned concerns for G.E.R.'s mental health, and that mental

health services were not court-ordered. Several visitation referrals by social

worker Roxanna Valdovinos stated, however, that visitation was supervised, in

part, because the "[gather has mental health issues." Valdovinos also stated in

an early referral for a domestic violence assessment that the "[gather has a long

history of mental illness and substance abuse." The record contains no factual

basis for these references. In any case, the record demonstrates that the

                                        12
No. 77650-9-1/13


Department endeavored to determine G.E.R.'s mental health status, that various

assessments during the dependency raised no concerns, and that G.E.R. did

receive some mental health services during his inpatient substance abuse

treatment.

      The October 2015 dependency order required G.E.R. to complete a

psychological evaluation with a parenting component. Although the Department

made referrals for the evaluation in May and September of 2016, G.E.R. did not

schedule an appointment until March 2017.

       Meanwhile, in January 2016, G.E.R. underwent a substance abuse

assessment at Phoenix Recovery Services, LLC. The assessment included

psychometric testing, clinical observation, and a personal interview. The

assessment summary stated that G.E.R.'s mental health "appeared to be stable."

In the category of "Emotional, Behavioral, or Cognitive Conditions and

Complications," the assessment stated,"No services are needed."

      A September 2016 home study report noted that G.E.R. "recently

completed inpatient treatment at Pioneer Center North for mental illness and

substance abuse and is assigned to an aftercare program." (Emphasis added.)

PCN employee Evonne Prouty testified that PCN was equipped to handle co-

occurring substance abuse and mental health disorders and that G.E.R.

successfully completed the inpatient program.

      In March, 2017, Psychologist Christopher Tobey performed the court-

ordered psychological evaluation. It included psychological testing, a two-hour

psycho-social interview, and an assessment of G.E.R.'s mental health status.

                                       13
No. 77650-9-1/14


The evaluation report states that G.E.R."was able to make simple and complex

change" during the interview and that "[h]is general fund of information" and

short-term memory were "intact." G.E.R."demonstrated both concrete and

abstract thinking" and denied any prior mental health issues or treatment. His

responses to testing indicated that he "attend[ed] to item content properly." Dr.

Tobey's report identified substance abuse and domestic violence treatment as

priorities but made no recommendation regarding mental health services.

       When asked at trial whether he recommended any mental health

treatment following his evaluation, Dr. Tobey said,"Not at that time." He

explained that he "wanted to make sure that[G.E.R.] was stable with substance

abuse, had a DV evaluation, and then determine whether or not there were

ongoing various [mental health] issues that needed to be addressed."

Significantly, Dr. Tobey recommended unsupervised visitation once G.E.R. was

engaged in substance abuse aftercare and had a domestic violence assessment.

       Finally, social worker Allen testified that while she could not recall the date

of the referral, the Department did refer G.E.R. for mental health services at

Catholic Community Services (CCS).

       Thus, the Department attempted to determine G.E.R.'s mental health

status early on by ordering a psychological evaluation, but G.E.R. did not follow

through with the evaluation until late in the dependency. Still, G.E.R.'s mental

health was assessed at several points during the dependency, and none of these

assessments resulted in any concerns or treatment recommendations. The

Department nevertheless referred G.E.R. to CCS for mental health services, and

                                         14
No. 77650-9-1/15

he received some mental health services during his substance abuse treatment

at PCN. In sum, the record does not support G.E.R.'s claims that the

Department failed to adequately investigate or address his mental health and that

additional mental health services were necessary under RCW 13.34.180(1)(d).

       Citing S.J., 162 Wash. App. 873, and In re Parental Rights of I.M.-M., 196
Wash. App. 914, 385 P.3d 268 (2016), G.E.R. also claims the Department was

required to provide him integrated mental health and substance abuse services.

But as discussed above, G.E.R.'s mental health assessments during the

dependency were unremarkable and, in any event, G.E.R. received concurrent

mental health and substance abuse treatment at PNC.

       In addition, S.J. and I.M.-M. are distinguishable. In S.J., the dispositional

order stated that mental health services would be provided only after the mother

achieved sobriety. After three failed attempts to complete inpatient drug

treatment, the mother succeeded soon after receiving mental health services.

On appeal, the mother argued that "coexistent mental health services were

necessary for successful early treatment." S.J., 162 Wash. App. at 882. The S.J.

court determined the mother's initial inability to complete inpatient treatment was

linked to her mental health issues. S.J., 162 Wash. App. at 882. Citing a legislative

finding that integrated treatment of co-occurring disorders is often critical to

successful outcomes, the court concluded the Department failed to timely offer or

provide all necessary services because it did not offer concurrent mental health

and substance abuse treatment for her co-occurring disorders.



                                          15
No. 77650-9-1/16

       Here, neither the dispositional order nor the Department required

sequential substance abuse and mental health treatment. Rather, the court

attempted to obtain substance abuse and psychological evaluations

simultaneously. In addition, unlike G.E.R., the parent in S.J. fully engaged in

services but was hampered in inpatient treatment by the lack of concurrent

mental health treatment. G.E.R. did not fully engage in services. He visited

R.R.G. just once during the entire dependency, never obtained a domestic

violence evaluation, and no-showed for 40 UAs. And unlike the mother in

G.E.R. successfully completed inpatient treatment and then simply chose not to

participate in outpatient treatment.

       In I.M.-M, the mother promptly completed a court-ordered psychological

evaluation that showed she had significant cognitive impairment impacting her

ability to succeed in services. The Department, however, never timely provided

the evaluation to service providers or tailored services to the mother's needs.

The I.M.-M. court noted that the "dependency orders required a mental health

evaluation" and that "[t]he only possible basis for this requirement was the

reference in the dependency petition to [the parent's] cognitive impairment. No

other mental health concerns were documented." I.M.-M., 196 Wash. App. at 923.

In this case, the dependency petition, dependency order, and assessments

during the dependency made no mention of mental health issues or cognitive

impairment. And in contrast to the record here, the record in I.M.-M.

demonstrated that additional services would not be futile. Unlike G.E.R., the

parent in I.M.-M. promptly obtained a mental health evaluation and other

                                        16
  No. 77650-9-1/17

  assessments, regularly participated in visitation, and despite being homeless,

. kept in touch with social workers.

                                               B

         G.E.R. next contends the Department "failed to provide any housing

  services, despite identifying a lack of stable housing as a parental deficiency."

  Although housing assistance, like mental health treatment, was not a court

  ordered service, G.E.R. claims he was entitled to it under the portion of RCW

  13.34.180(1)(d) requiring all "necessary services, reasonably available, capable

  of correcting the parental deficiencies within the foreseeable future."

         The record, however, establishes that G.E.R. received housing assistance

  and that additional assistance would have been futile. Substantial evidence at

  trial showed that G.E.R was on the Anacortes Housing Authority wait list

  "throughout the dependency."5 Significantly, G.E.R. never requested additional

  housing assistance despite the fact that his agreed dependency order made it his

  responsibility to maintain safe, stable, and sober housing suitable for the care of

  the child.

         In any event,"[w]here the record establishes that the offer of services

  would be futile, the trial court can make a finding that the Department has offered

  all reasonable services." In re Parental Rights to K.M.M., 186 Wn.2d 466,483,

  379 P.3d 75(2016)(internal quotation marks omitted)(quoting In re Welfare of




          5 Whether G.E.R. accomplished this himself or through the Department is immaterial. A
  court may consider any service received, from whatever source, in determining whether services
  have been provided. In re Dependency of D.A., 124 Wash. App. 644, 651-52, 102 P.3d 847(2004).

                                               17
No. 77650-9-1/18

C.S., 168 Wash. 2d 51, 56 n.2, 225 P.3d 953(2010))(quoting In re Welfare of

M.R.H. and J.D.F., 145 Wash. App. 10, 25, 188 P.3d 510(2008)). It is well-settled

that "[w]hen a parent is unwilling or unable to make use of the services provided,

[the Department] is not required to offer still other services that might have been

helpful." In re Dependency of T.R., 108 Wash. App. 149, 163,29 P.3d 1275

(2001); In re Dependency of S.M.H., 128 Wash. App. 45, 54, 115 P.3d 990(2005).

Even when the Department "inexcusably fails" to offer or provide necessary

services, "termination is appropriate if the service would not have remedied the

parent's deficiencies in the foreseeable future." T.R., 108 Wash. App. at 164; see

also In re Welfare of Hall, 99 Wash. 2d 842, 850-51, 664 P.2d 1245(1983).

       Despite two years of dependency proceedings, G.E.R. failed to complete

court-ordered services for domestic violence, substance abuse, and urinalysis.

Dr. Tobey testified that while G.E.R. was bonded with, and interested in, his son,

he was not bonded with R.R.G. and showed little interest in her. In these

circumstances, additional housing assistance would have been futile and would

not have remedied G.E.R.'s parental deficiencies within the foreseeable future.



       G.E.R. claims the Department failed to establish "that [its] social worker(s)

provided reasonably competent case management throughout the dependency."

But neither RCW 13.34.180(1)(d) nor the cases cited by G.E.R. place such an

affirmative burden on the Department. The cases merely stand for the

proposition that where a dependency service would not be futile, delays or

omissions in providing the service may undermine a finding that all necessary

                                         18
No. 77650-9-1/19

services were offered or provided as required by RCW 13.34.180(1)(d).6

Accordingly, we review G.E.R.'s claims of caseworker incompetence in the

context of his challenges, discussed above, to the services required under RCW

13.34.180(1)(d). We conclude the claims are either unsupported by the record,

or do not undermine the court's findings and conclusions regarding the

Department's satisfaction of RCW 13.34.180(1)(d).

        Relying heavily on his own testimony, G.E.R. argues that "[t]he

Department failed to communicate timely and effectively with both G.E.R. ... and

various service providers" and that these omissions fatally undermine the court's

findings regarding services, particularly housing and mental health services,

under RCW 13.34.180(1)(d). We disagree for several reasons.

        First, the credibility, weight, and persuasiveness of G.E.R.'s testimony

were matters for the trial court and are beyond the scope of our review.

Camarillo, 115 Wash. 2d at 71.

        Second, substantial evidence in the record shows that the Department

maintained adequate communication with G.E.R. and his service providers.

Christie Davis-Ludy testified that, prior to the filing of the dependency petition,



         6 S.J., 162 Wash. App. at 881-84 (reversing termination due to Department's failure to
timely provide court-ordered mental health service that might have helped the parent progress in
other services at an earlier stage and would not have been futile); In re Dependency of T.L.G.,
126 Wash. App. 181, 198-203, 108 P.3d 156(2005)(where "protracted delay" in obtaining
psychological evaluations was not "solely (or even mostly)" caused by the parents, there was no
reason why mental health services could not be provided pending the evaluations, and there was
no finding parents could not have benefitted from the services, the delay and "false premise that
all other services should await the [evaluation] results" fatally undermined the court's finding that
necessary services were offered); In re Dependency of H.W., 92 Wash. App. 420, 426-30, 961 P.2d
963, 969 P.2d 1082(1998)(termination was premature where Department did not offer parent
disability services and record did not support finding of futility).

                                                 19
No. 77650-9-1/20

she contacted G.E.R. and talked to him about a chemical dependency

assessment, parenting instruction, and "maybe mental health." The agreed

dependency order corroborated Davis-Ludy's testimony, stating that"DSHS

made reasonable efforts to prevent or eliminate the need for removal of the child

from the child's home." Davis-Ludy further testified that she continued to follow

up with the family after the dependency petitions were filed.

       Social worker Valdovinos made multiple service referrals for G.E.R.,

including several for a domestic violence assessment and another for a

substance abuse assessment. It is undisputed that she sent service letters to

G.E.R.'s mailing address that listed the services he needed to complete and the

names and phone numbers of the service providers. Two letters in the record

informed G.E.R. that the Department was not sure where he was currently living,

and that he needed to maintain a safe and sober home. G.E.R. admitted

receiving "a thing in the mail" that reminded him "to get an anger management

assessment, mental health evaluation, take random UA's, so on and so forth."

He conceded he had "just been standing by for these services to come around."

       Social worker Allen testified that G.E.R. was "made aware of the services

that he was being referred [for.]" She testified, and several exhibits corroborated,

that the Department repeatedly referred G.E.R. for a domestic violence

assessment. The Department alleges, and G.E.R. does not dispute, that "[t]he

fact that[G.E.R.]failed to appear for scheduled appointments means that he

knew of the referrals and did schedule them." Allen testified that the Department

set up eight visits for G.E.R. with R.R.G. Allen also testified that while G.E.R. did

                                         20
No. 77650-9-1/21

not currently have a phone, they still communicated through his father's or

mother's phone.

        Amy Petersen testified, and Exhibit 10 confirmed, that social worker

Valdovinos referred G.E.R. to Phoenix Recovery for a substance abuse

assessment and that she spoke with Valdovinos by phone.

        The record also belies G.E.R.'s specific complaints about the

Department's communication with the GAL, PNC, and Dr. Tobey. While the GAL

mentioned some difficulty communicating with social worker Valdovinos, she

conceded she was usually able to get answers from Valdovinos' supervisor.

G.E.R.'s allegation that the Department did not communicate with substance

abuse treatment provider PNC is not supported by references to evidence in the

record. While G.E.R. points out that PNC employee Evonne Prouty could not

recall any specific contact with anyone at the Department, Prouty remembered

communicating with someone to set up visitation and could not rule out that it

was someone with the Department.

        As for the Department's communication with Dr. Tobey, G.E.R. alleges,

but fails to demonstrate, that the Department's referral letter to Dr. Tobey was

unclear or failed to request an evaluation of his mental health. And even if, as

G.E.R. alleges, Dr. Tobey misinterpreted the referral, nothing in the record

indicates that his misinterpretation was the Department's fault.'




        7 We note that the referral letter, which was submitted as an exhibit and neither admitted
nor rejected below, expressly asked Dr. Tobey to determine whether G.E.R. suffered "from a
psychiatric or psychological diagnosis. . . or a mental deficiency/retardation per the DSM."

                                               21
No. 77650-9-1/22

       G.E.R.'s claim that social worker Allen misinterpreted Dr. Tobey's report is

also unsupported. He argues that

       Allen's testimony shows she believed Dr. Tobey had considered
       and rejected mental health issues as a possibility, whereas Dr.
       Tobey's testimony shows he delayed evaluating G.E.R.['s] mental
       health condition altogether. This shows a failure on the part of the
       Department social worker to communicate to the service provider
       the purpose, scope and requirements of the psychological
       evaluation.

But as noted above, nothing in the record shows that the Department's referral

failed to adequately define the scope of the requested psychological evaluation.

Nor does Dr. Tobey's testimony demonstrate that Allen misinterpreted his report.

Allen only had knowledge of Dr. Tobey's report, not his testimony, during the

dependency and the report made no mention of mental health issues. In fact, the

"Mental Status Exam" section of the report indicated that G.E.R. had no cognitive

deficits.

       Finally, even assuming the Department should have interpreted the report

as requiring some additional action regarding G.E.R.'s mental health, the record

indicates that any action would have been futile. G.E.R. failed to schedule the

evaluation until late in the dependency. Considering G.E.R.'s poor participation

in other critical services, his lack of interest in visiting R.R.G., and the imminent

termination hearing, the provision of additional mental health services following

Dr. Tobey's report would not have remedied G.E.R.'s parental deficiencies within

the foreseeable future.




                                          22
No. 77650-9-1/23


      Affirmed.



We concur:


 pil eA,




                   23